LOCK-UP / LEAK-OUT AGREEMENT




THIS LOCK-UP/LEAK-OUT AGREEMENT (the “Agreement”) is made and entered into
between KonaTel, Inc., a Delaware corporation (the “Company”), and the
undersigned person listed on the Counterpart Signature Page hereof (the
“Shareholder”), effective as of the closing of the Merger Agreement (as defined
below) (the “Effective Date”).  For all purposes of this Agreement,
“Shareholder” includes any “affiliate,” controlling person of the Shareholder,
agent, representative or other person with whom the Shareholder is or may be
deemed to be acting in concert in connection with any sales of Common Stock (as
defined below) of the Company.




RECITALS:




WHEREAS, the Company; KonaTel Acquisition Corp., a Nevada corporation and
wholly-owned subsidiary of the Company (“Merger Subsidiary”); Apeiron Systems,
Inc., a Nevada corporation (“Apeiron”); Joshua Ploude (“Ploude”) and Vyacheslav
Yanson (“Yanson”), jointly and severally, intend to complete an Agreement and
Plan of Merger (the “Merger Agreement”) pursuant to which Merger Subsidiary will
 merge with and into Apeiron with Apeiron being the surviving entity and whereby
the Company will acquire all of the outstanding securities or other equity
interests in Apeiron and Apeiron will become a wholly-owned subsidiary of the
Company; and




WHEREAS, it is intended that the shares of common stock of the Company covered
by this Agreement shall include the common stock currently owned by the
Shareholder and represented by the stock certificate(s) (or any successor stock
certificate(s) issued on the transfer of such stock certificate(s) described on
the Counterpart Signature Page hereof or otherwise; and any shares of $0.001
mill par value common stock of the Company acquired by the Shareholder under the
Merger Agreement or subsequent to the Effective Date (the “Common Stock”); and




WHEREAS, the execution and delivery of this Agreement is a condition to the
closing of the Merger Agreement; and




WHEREAS, the Company and the Shareholder understand that the Shareholder’s
failure to comply with the terms and conditions of this Agreement could have
substantial adverse consequences to the Company, its shareholders and any public
trading market for the Company’s Common Stock that cannot be reasonably measured
or determined at this time; and




WHEREAS, except as otherwise provided herein, to the extent that any shares of
the Common Stock covered hereby are subject to that certain Shareholder Voting
Agreement to be entered into as of the closing of the Merger Agreement, by and
among the Company, Merger Subsidiary and Apeiron and the respective “Apeiron
Shareholders” (as defined in the Merger Agreement), such shares of Common Stock
shall remain subject to such Shareholder Voting Agreement;




NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Shareholder do hereby agree as follows:




1



--------------------------------------------------------------------------------



1.

Subject to compliance with all of the applicable provisions of the United States
Securities and Exchange Commission (the “SEC”) Rule 144 as now in effect or
hereafter amended, including SEC interpretations thereof, or an effective S-1
Registration Statement filed with the SEC under the Securities Act of 1933, as
amended (the “Securities Act”), which is accompanied by a “current” Resale
Prospectus that includes shares of Common Stock covered hereby that are sought
to be publicly sold by a Shareholder through a registered broker-dealer
(respectively, a “Registration Statement” and the “Shareholder Broker”), and
except as otherwise expressly provided herein, the Shareholder may only sell the
Common Stock subject to the following conditions, commencing on the later of six
(6) months from the Effective Date (the “Lock-Up Period”); provided, however,
the Lock-Out Period shall not cover any Common Stock owned by the Shareholder
that is included in a Registration Statement, though the provisions of the
Leak-Out Period (as defined below) shall continue to be applicable to the
Shareholder and the Common Stock.  Following the Lock-Up Period, the Shareholder
may sell the Common Stock as follows (the “Leak-Out Period”):




1.1

The Shareholder shall be allowed to sell in one (1) week, no more than the
greater of (i) (5%) of the total shares of the Company publicly traded on any
nationally recognized medium of a stature no less than the OTC Pink Tier of the
OTC Markets, Inc. (the “OTC Pink Tier”) over the previous ten (10) trading days,
or (ii) one percent (1%) of the total outstanding shares of the Company as
reported in the Company’s most recently filed SEC report or registration
statement in the Edgar Archives of the SEC, divided by thirteen (13) weeks,
which number may be updated from time to time, based upon the number of shares
reflected as being outstanding in the Company’s most recent SEC filing, on a
non-cumulative basis, meaning that if the amount of shares allowed to be sold
under this subparagraph are not sold in any specific week, that the unsold
amount cannot be cumulated and sold in any subsequent week or weeks with the
sale of other shares that are allowed to be sold in a specific week, and that
all of such sales be shall made at the “ask” price and not at the “bid” price
for the Company’s shares in any applicable public market for such shares. Any
sales made by “affiliates” of the Company during the Leak-Out Period are also
subject to the standard volume limitations applicable to any “affiliate” of the
Company under SEC Rule 144.




1.2

The Shareholder shall not engage in an investment strategy based upon selling
these or any other shares of the Company’s Common Stock, whether equity, debt or
otherwise, “short,” while the Shareholder’s shares covered hereby remain unsold,
and the Shareholder shall not “short” the Company’s Common Stock while any
shares of the Company’s Common Stock owned by the Shareholder remain unsold;




1.3

Except as otherwise provided herein (or by operation of law), all Common Stock
shall be sold by the Shareholder in “broker’s transactions” and in compliance
with the “manner of sale” requirements as those terms are defined in Rule 144 of
the SEC during the Leak-Out Period.




1.4

An appropriate legend describing this Agreement shall be imprinted on each stock
certificate representing Common Stock covered hereby, and the transfer records
of the Company’s transfer agent shall reflect such resale restrictions.




2



--------------------------------------------------------------------------------



2.

The delivery of a duly executed copy of this Agreement, with the Shareholder’s
Broker’s Acknowledgement duly signed by the Shareholder’s Broker, which Broker’s
Acknowledgement is contained on the Counterpart Signature Page hereof, shall be
satisfactory evidence for all purposes of this Agreement that the Shareholder
and the Broker shall comply with the “brokers’ transactions,” “manner of sale”
and limitations on the number of shares of Common Stock that can be sold in any
applicable period outlined in Section 1.1 hereof and in compliance with all of
the terms and conditions of this Agreement, and no further evidence thereof will
be required of the Shareholder; provided, however, the Company shall have the
right to confirm such compliance with any Shareholder and the Shareholder’s
Broker, to the extent that it deems reasonably required or necessary to assure
compliance with this Agreement; and provided, however, that the Shareholder can
otherwise provide satisfactory evidence to the Company of such compliance,
subject to the Company’s acceptance of any such alternative compliance evidence.
 Failure by the Shareholder or the Shareholder’s Broker to provide the Company
with reasonable evidence of compliance with the terms and provisions of this
Agreement on written request by the Company and within ten (10) business days of
such written request shall result in the withdrawal of any legal opinion
rendered by the Company’s legal counsel respecting the lawful sale of the
Shareholder’s Common Stock, with advice thereof to the Shareholder and the
Shareholder’s Broker, and if any of the shares of Common Stock then being sold
by the Shareholder are being sold in reliance on a Registration Statement, at
the option of the Company, such shares of Common Stock may be withdrawn from the
Registration Statement,  In any such event, “stop transfer” instructions shall
be provided to the Company’s transfer and registrar agent regarding the
Shareholder’s Common Stock,




3.

Notwithstanding anything to the contrary set forth herein, the Company may, in
its sole discretion and in good faith, at any time and from time to time, waive
any of the conditions or restrictions contained herein to increase the liquidity
of the Common Stock or if such waiver would otherwise be in the best interests
of the development of the public trading market for the Company’s Common Stock.
 Unless otherwise agreed, all such waivers shall be pro rata, as to all
Shareholders who have executed a Lock-Up/Leak-Out Agreement with the Company in
connection with the Merger Agreement, and all such shares of Common Stock shall
be subject to sale in accordance will all applicable securities laws, rules and
regulations.  




4.

In the event of: (a) a completed tender offer to purchase all or substantially
all of the Company’s issued and outstanding securities (at least 50.1% or more
of the Company’s voting securities); or (b) a merger, consolidation or other
reorganization of the Company with or into an unaffiliated entity that results
in a change in control of the Company (excluding the Merger Agreement and
resulting in a change in control of 50.1% or more of the Company), then this
Agreement shall terminate as of the closing of such event, and the Common Stock
restrictions on the resale of the Common Stock pursuant hereto shall terminate,
though the requirement that all shares of Common Stock shall be subject to sale
in accordance will all applicable securities laws, rules and regulations shall
continue.




5.

Except as otherwise provided in this Agreement, the Shareholder Voting
Agreement, if applicable, or any other agreements between the parties or
otherwise, the Shareholder shall be entitled to the beneficial rights of
ownership of the Common Stock, including the right to vote the Common Stock for
any and all purposes.




3



--------------------------------------------------------------------------------



6.

The number of shares of Common Stock included in any allotment that can be sold
by the Shareholder hereunder shall be appropriately adjusted should the Company
declare and effect a dividend or distribution, undergo a forward split or a
reverse split or otherwise reclassify its shares of Common Stock.




7.

This Agreement may be executed in any number of counterparts with the same force
and effect as if all parties had executed the same document.




8.

All notices, instructions or other communications required or permitted to be
given pursuant to this Agreement shall be given in writing and delivered by
certified mail, return receipt requested, overnight delivery or hand-delivered
to all parties to this Agreement, to the Company, at 13601 Preston Road, #E816,
Dallas, Texas 75240 (or the current address of the Company in the SEC Archives
as listed in its most recently filed report or registration statement
respectively filed under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or the Securities Act, and to the Shareholder or the
Shareholder’s Broker, at the addresses in the Counterpart Signature Page.  All
notices shall be deemed to be given on the same day if delivered by hand or on
the following business day if sent by overnight delivery or the second business
day following the date of mailing.




9.

The resale restrictions on the Common Stock set forth in this Agreement shall be
in addition to all other restrictions on transfer imposed by applicable United
States and state securities laws, rules and regulations.




10.

The Company or the Shareholder who fails to fully adhere to the terms and
conditions of this Agreement shall be liable to every other party to this
Agreement for any damages suffered by any party by reason of any such breach of
the terms and conditions hereof.  The Shareholder agrees that in the event of a
breach of any of the terms and conditions of this Agreement by the Shareholder,
that in addition to all other remedies that may be available in law or in equity
to the non-defaulting parties, a preliminary and permanent injunction, without
bond or surety, and an order of a court requiring such Shareholder to cease and
desist from violating the terms and conditions of this Agreement and
specifically requiring the Shareholder to perform his/her/its obligations
hereunder is fair and reasonable by reason of the inability of the parties to
this Agreement to presently determine the type, extent or amount of damages that
the Company or any non-defaulting Shareholder may suffer as a result of any
breach of the terms and provisions of this Agreement or the continuation
thereof.




11.

This Agreement sets forth the entire understanding of the parties hereto with
respect to the subject matter hereof and may not be amended except by a written
instrument executed by the parties hereto and approved by a majority of the
members of the Board of Directors of the Company.




12.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware applicable to contracts entered into and to be performed
wholly within said State; and the Company and the Shareholder agree that any
action based upon this Agreement may be brought in the United States federal and
state courts situated in Delaware only, and that each shall submit to the
jurisdiction of such courts for all purposes hereunder.




13.

In the event of default hereunder, the non-defaulting parties shall be entitled
to recover reasonable attorney’s fees incurred in the enforcement of this
Agreement.


4


--------------------------------------------------------------------------------




14.

This Agreement shall be binding upon any successors or assigns of the Common
Stock, without qualification.




15.

This Agreement shall terminate on the earlier of: (i) two (2) years from its
Effective Date; (ii) the listing of the Company on a nationally recognized
exchange of no less significance than the NYSE American; the Nasdaq Capital
Market; the Nasdaq Global Market; the Nasdaq Global Select Market; or the New
York Stock Exchange; or (iii) on the completion of any event specified in
Section 4 hereof.




[The remainder of this page has been intentionally left blank.  Signature page
follows.]




IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the respective dates indicated below.




KONATEL, INC.







Date: 12/26/2018

By: /s/ D. Sean McEwen

                                                                                                                       
D. Sean McEwen, President and CEO







[The remainder of this page has been intentionally left blank.  Counterpart
Signature page follows.]







5



--------------------------------------------------------------------------------

LOCK-UP/LEAK-OUT AGREEMENT

COUNTERPART SIGNATURE PAGE




This Counterpart Signature Page for that certain Lock-Up/Leak-Out Agreement (the
“Agreement”) effective as the above referenced closing of the Merger Agreement
(the “Effective Date”), among KonaTel, Inc., a Delaware corporation (the
“Company”); and the undersigned, by which the undersigned, through execution and
delivery of this Counterpart Signature Page, intends to be legally bound by the
terms of the Agreement, as a Shareholder, of the number of shares of the Company
set forth below and represented by the stock certificate(s) described below (or
otherwise) or any Common Stock acquired after the Effective Date.




SHAREHOLDER:




                                                                 Joshua Ploude





                                                                 5301 Beethoven
Street, Suite 170

                                                                        Los
Angeles, CA 90066

                                                                

                                                                #1137 for
6,300,000 shares

                                                                (Stock
Certificate No. and Number of Shares)




Date:  12/26/2018                               /s/ Joshua Ploude

      (Signature) (Representative Capacity, if Applicable)










BROKER ACKNOWLEDGEMENT:







(Print Name)







(Street Address)







(City and State)







(Stock Certificate No. and Number of Shares)




Date:

(Signature) (Representative Capacity, if Applicable)


6

 


 

--------------------------------------------------------------------------------

LOCK-UP/LEAK-OUT AGREEMENT

COUNTERPART SIGNATURE PAGE




This Counterpart Signature Page for that certain Lock-Up/Leak-Out Agreement (the
“Agreement”) effective as the above referenced closing of the Merger Agreement
(the “Effective Date”), among KonaTel, Inc., a Delaware corporation (the
“Company”); and the undersigned, by which the undersigned, through execution and
delivery of this Counterpart Signature Page, intends to be legally bound by the
terms of the Agreement, as a Shareholder, of the number of shares of the Company
set forth below and represented by the stock certificate(s) described below (or
otherwise) or any Common Stock acquired after the Effective Date.




SHAREHOLDER:




                                                                Vyacheslav
Yanson    

                                              

                                                                 5301 Beethoven
Street, Suite 170

                                                                 Los Angeles, CA
90066

                                                                

                                                                #1138 for
700,000 shares

                                                                (Stock
Certificate No. and Number of Shares)




Date:  12/26/2018                               /s/ Vyacheslav Yanson

      (Signature) (Representative Capacity, if Applicable)










BROKER ACKNOWLEDGEMENT:







(Print Name)







(Street Address)







(City and State)







(Stock Certificate No. and Number of Shares)




Date:

(Signature) (Representative Capacity, if Applicable)


6

 


 


 